         Case 1-20-01088-ast          Doc 44      Filed 08/27/20   Entered 08/27/20 15:16:09




DAVIDOFF HUTCHER & CITRON LLP
605 Third Avenue
New York, New York 10158
(212) 557-7200
Peter M. Ripin, Esq.
pmr@dhclegal.com
Attorneys for Defendant Joel Schonfeld


UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF NEW YORK
-------------------------------------------------------X
In re:                                                                 Chapter 11

HUNTS POINT ENTERPRISES LLC,                                           Case No. 20-42393 (AST)
FKA BKD HOLDINGS, LLC and                                                       20-42673 (AST)
FEATHERSTONE DISTRIBUTION LLC,

                                       Debtors.
-------------------------------------------------------X
FEATHERSTONE DISTRIBUTION LLC,                                         (Jointly Administered)

                                   Plaintiff,

                                     v.                                Adv. Proc. No. 20-01088 (AST)

JOEL SCHONFELD, FEATHERSTONE FOODS
INC., SESAMME DISTRIBUTION, INC.,

         Defendant and Third-Party Plaintiffs.
----------------------------------------------------------X
KUZARI GROUP LLC and MARK RIMER,

         Third-Party Defendants.
----------------------------------------------------------X

                                DECLARATION OF PETER M. RIPIN


          PETER M. RIPIN, pursuant to 28 U.S.C. § 1746(2), under penalty of perjury, hereby

declares as follows:

          1.     I am a member of Davidoff Hutcher & Citron LLP, counsel for defendant Joel

Schonfeld (“Defendant” or “Schonfeld”). I respectfully submit this declaration in support of



724853
         Case 1-20-01088-ast     Doc 44      Filed 08/27/20     Entered 08/27/20 15:16:09




Defendant’s motion i) pursuant to this Court’s inherent authority, for sanctions and a finding of

contempt against plaintiff Featherstone Distribution LLC (“Plaintiff” or the “Company”) and its

attorneys, Morrison-Tenenbaum, PLLC (“Morrison-Tenenbaum”), for violating the Temporary

Restraining Order, dated August 5, 2020 (the “Order”), which permitted Schonfeld to remove

from the featherstone2000@aol.com email account (the “Email Account”) the following: (a)

emails from December 9, 2009 through November 29, 2019 which predated the sale of

Schonfeld’s business to Plaintiff, (b) attorney client privileged emails, and (c) personal emails

unrelated to Plaintiff’s business or any of its suppliers, vendors or customers (collectively, the

“Retained Emails”) and ii) pursuant to Rule 26(c) of the Federal Rules of Civil Procedure and

Bankruptcy Rule 7026, for a protective order prohibiting Plaintiff and Morrison-Tenenbaum, and

all others acting on their behalf, from continuing to review, use or disclose the Retained Emails

and requiring that the Retained Emails be destroyed and that Plaintiff and Morrison-Tenenbaum

attest to the destruction. A copy of the Order is annexed hereto as Exhibit A.

                                PRELIMINARY STATEMENT

          2.    Prior to turning over the Email Account, the parties agreed that Schonfeld could

remove the Retained Emails consisting of: i) emails predating the closing of the sale of

Schonfeld’s business to Plaintiff on November 30, 2019; ii) attorney client privileged emails, and

(c) personal emails unrelated to Plaintiff’s business or any of its suppliers, vendors or customers.

The parties’ agreement was duly memorialized in the Order. Thereafter, Schonfeld retained at

his own expense, T&M Protection Resources, LLC, a computer forensic firm, to remove access

to the Retained Emails.

          3.    Notwithstanding the foregoing, the Company and Morrison-Tenenbaum

immediately violated both our agreement and the Order by “restoring” the Retained Emails



                                                  2
724853
         Case 1-20-01088-ast      Doc 44     Filed 08/27/20     Entered 08/27/20 15:16:09




without our knowledge or consent. Upon information and belief, they did so by secretly

contacting AOL support and instructing them to restore all emails deleted within the previous

seven (7) days. As a result, Plaintiff and its counsel are now in possession of the very

information which we agreed -- and the Court ordered – could be removed including, but not

limited to, numerous attorney-client privileged communications between our firm and Schonfeld

concerning legal strategy and advice relating to this very matter.

          4.    The conduct by Plaintiff and Morrison-Tenenbaum was both shameless and

deceitful. Their actions were undertaken in bad faith and motivated by improper purposes. We

respectfully request that the Court issue a protective order prohibiting Plaintiff and Morrison-

Tenenbaum from continuing to review, use or disclose the Retained Emails and requiring that

they be destroyed. In addition, Plaintiff and Morrison-Tenenbaum should be sanctioned and held

in contempt for their willful and knowing attempt to circumvent the clear intent and plain

language of the Order.

                                              FACTS
          5.    At the hearing held on July 27, 2020, the parties agreed, at the request of the

Court, to a standstill without prejudice or findings of fact or conclusions of law pending a

hearing on Plaintiff’s request for a preliminary injunction. In addition, Schonfeld agreed to turn

over to Plaintiff the featherstone2000@aol.com email account (the “Email Account”) which he

had used for the past 20 years.

          6.    That same day, the Company’s counsel, Jerald Tenenbaum, Esq. of Morrison-

Tenenbaum, provided me with a draft of a proposed order stating that “Defendant Schonfeld is

hereby ordered to provide Plaintiff Debtor with the password for the featherstone2000@aol.com

e-mail address within one (1) day of this Order” (Ex. B).




                                                  3
724853
         Case 1-20-01088-ast       Doc 44     Filed 08/27/20     Entered 08/27/20 15:16:09




          7.     By email to Mr. Tenenbaum, dated July 28, 2020, I attached a revised draft of the

proposed order providing as follows:

                  IT IS FURTHER ORDERED that, after removing access to i) emails from
          December 9, 2009 through November 29, 2019, ii) attorney client privileged
          emails, and iii) personal emails unrelated to Featherstone’s business, Defendant
          Schonfeld shall provide Plaintiff Debtor with the password for the
          featherstone2000@aol.com email address within two business (2) days of this
          Order. (Ex. C)

          8.     Mr. Tenenbaum responded that same day with a redlined version of the proposed

order containing his revisions as follows:

                  IT IS FURTHER ORDERED that Defendant Schonfeld shall provide
          Plaintiff Debtor with the password for the featherstone2000@aol.com e-mail
          address within two business (2) days of this Order, provided that, before
          providing the password, Defendant Schonfeld after may, at its option, remove
          removing access to (i) emails from December 9, 2009 through November 29,
          2019, (ii) attorney client privileged emails, and (iii) personal emails unrelated to
          Featherstone’s business or any of its suppliers, vendors or customers
          (collectively, the “Retained Emails”), Defendant Schonfeld shall provide
          Plaintiff Debtor with the password for the featherstone2000@aol.com e-mail
          address within two business (2) days of this Order. Notwithstanding the
          foregoing, Defendant Schonfeld shall preserve and retain the Retained Emails.
          (Ex. D)

I advised Mr. Tenenbaum that his proposed changes were acceptable and that he could submit

the attached order with our consent (Ex. E).

          9.     On August 3, 2020, I provided Mr. Tenenbaum with the password for the Email

Account and advised him that:

          Pursuant to our agreement, we have removed i) emails from December 9, 2009
          through November 29, 2019; ii) attorney client privileged emails and iii) personal
          emails unrelated to Featherstone’s business or any of its suppliers, vendors or
          customers (the “Removed Emails”).

          To the extent that there is any inadvertent production of the Removed Emails, the
          information should not be used or disclosed and should be promptly returned to us
          and destroyed. (Ex. F)




                                                   4
724853
         Case 1-20-01088-ast        Doc 44     Filed 08/27/20      Entered 08/27/20 15:16:09




          10.    On August 5, 2020, this Court entered the Order with the parties’ agreed upon

language (Ex. A).

          11.    By letter to this Court, dated August 5, 2020, Neil L. Postrygacz, Esq. of

Morrison-Tenenbaum, requested an adjournment of the preliminary injunction hearing scheduled

for August 10, 2020 (Ex. G). Mr. Postrygacz stated:

                  If given the opportunity, Plaintiff plans to request access to all of the
          emails removed from the featherstone2000@aol.com provided to Plaintiff this
          past Monday… It is obvious that many emails have been deleted. We would like
          an opportunity to engage a digital forensics firm to evaluate the deleted emails to
          determine if any of the messages deleted from the surrendered AOL account
          contain proprietary information of Plaintiff, or if they contain communications
          supporting Plaintiff’s demand for injunctive relief. Our firm has retained Global
          Digital Forensics, a local company with an impressive list of blue-chip clients, to
          conduct that review at Plaintiff’s cost and expense. The consultant has been
          engaged to ensure that private and/or privileged communications are not
          inadvertently viewed by Plaintiff. Id.

          12.    In my response, dated August 6, 2020, I stated that the Order expressly permitted

the removal of the Retained Emails which were the only emails deleted from the account (Ex.

H). Thereafter, by letter to this Court, dated August 5 [sic], 2020, Mr. Postrygacz stated:

                  Debtor Plaintiff has been able to restore at least some of the data removed
          by Defendant and his counsel; however having seen that there are quite a few
          communications that may be deemed privileged, we have engaged the services of
          the previously mentioned Digital Forensics consultant to filter out such emails
          before we begin our in depth review of this account. We suspect that there are
          communications in the account which support Plaintiff’s case for enforcement of
          the restrictive covenants. (Ex. I)

          13.    In my response, dated August 6, 2020, I stated that:

                   In his letter, Mr. Postrygacz shockingly states that Plaintiff has “restore[d]
          at least some of the data removed by Defendant” and has seen that “there are quite
          a few communications that may be deemed privileged” (emphasis added).
          Plaintiff’s “restoration” of privileged and personal materials which the TRO
          expressly permitted Schonfeld to remove constitutes a blatant violation of the
          Order. Needless to say, the reason why these materials were permitted to be
          removed in the first place is because Plaintiff is not entitled to review Schonfeld’s
          privileged and personal communications.

                                                    5
724853
         Case 1-20-01088-ast      Doc 44     Filed 08/27/20     Entered 08/27/20 15:16:09




                 We respectfully request that Plaintiff be ordered not to review, use or
          disclose any of the Retained Emails and that they be promptly returned to us and
          destroyed. (Ex. J)
          14.    The preliminary injunction hearing was held on August 17, 2020. On August 19,

2020, I received an email from Robert Knudsen of Global Digital Forensics, Inc., stating “I have

been instructed by Mr. Jerald Tenenbaum of the Morrison-Tenenbaum Law Firm to provide you

with data for privilege review. The following link is for a password protected zip file containing

emails (in a pst format) extracted from the AOL email account (featherstone2000@aol).” (Ex.

K). When I asked Mr. Tenenbaum what this email was, he stated “Potentially privileged

communications in the Featherstone2000 email. Please review them for privilege and revert back

to us anything that is not subject to privilege.” (Ex. L).

          15.    The emails provided by Mr. Tenenbaum consist of attorney-client privileged

communications between Schonfeld and his attorneys for the period April 6, 2012 through July

23, 2020. The emails include communications between our firm and Schonfeld concerning legal

strategy and advice relating to this matter and others. In addition, there are attorney client

privileged communications relating, inter alia, to Schonfeld’s divorce and the sale of his

business. Of the total 1,167 emails, approximately one-third of them are with our firm.

          16.    After receiving Mr. Knudsen’s email, I asked Mr. Tenenbaum how he was able to

“restore” these emails but received no response. Subsequently, we learned that AOL support –

but not end users – can restore deleted emails within seven (7) days of deletion from the AOL

server. Upon information and belief, after receiving the password, Mr. Tenenbaum immediately

contacted AOL support and instructed them to restore the Retained Emails. He did this without

telling us and in clear contravention of the Order. Significantly, although Mr. Tenenbaum

provided us with attorney-client privileged emails to review, he did not provide us with the other




                                                   6
724853
         Case 1-20-01088-ast       Doc 44     Filed 08/27/20     Entered 08/27/20 15:16:09




Retained Emails, i.e., emails predating the November 30, 2019 closing of the sale of Schonfeld’s

business and personal emails unrelated to the business

          17.    By letter to Mr. Tenenbaum, dated August 20, 2020, I stated that his actions in

restoring the Retained Emails constituted a blatant violation of the Order (Ex. M). I further

stated:

          We hereby demand that on or before the close of business tomorrow, you i)
          certify in writing that you will not review, use or disclose any of the Retained
          Emails and ii) destroy and/or return the Retained Emails to us. If you fail to do
          so, we intend to seek appropriate relief from the Court, including sanctions. Id.

Once again, however, Mr. Tenenbaum failed to respond to my letter.

                                       CONCLUSION

          18.    Instead of adhering to our agreement and complying with the Order, Plaintiff and

Morrison-Tenenbaum went behind our back and unilaterally engaged in “self-help” to

circumvent the clear intent and plain language of the Order. In this manner, they wrongfully

obtained the very information which the parties agreed -- and the Court ordered -- could be

withheld. These actions were entirely unlawful and motivated by improper purposes.

          19.    Accordingly, I respectfully request that the motion be granted in its entirety.

          20.    I declare under penalty of perjury that the foregoing is true and correct.

Dated: New York, New York
       August 27, 2020

                                                               __/s/ Peter M. Ripin________
                                                                   PETER M. RIPIN




                                                   7
724853
